Citation Nr: 1603491	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-05 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 2001 for the award of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 14, 2004 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1979 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By that rating action, the RO denied effective dates earlier than May 15, 2001 and February 14, 2004 for the awards of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and TDIU, respectively.  The Veteran appealed this rating action to the Board. 

In February 2012, the Veteran testified before a Decision Review Officer (DRO) at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's claims file.

In view of conflicting statements in the record as to whether the Veteran desired a hearing before the Board, the Board sought clarification from the Veteran's representative.  In October 2014, the Veteran's then current representative, Disabled American Veterans (DAV), indicated that the Veteran had withdrawn her hearing request.  See DAV October 2014 letter to the Board.  Thus, any previous hearing requests are deemed withdrawn and the Board will proceed with appellate review of the instant claims.  38 C.F.R. § 20.702(e) (2015) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).  

A Board decision in December 2014 denied the Veteran's claims.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2015, the Court granted the parties' Joint Motion for Remand (JMR) to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that a remand is required before the Veteran's claims can be properly adjudicated.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  See 38 C.F.R. § 3.400(b)(2), (r) (2015).  If there is a prior final RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  38 C.F.R. § 3.400(q)(2) (2015); Leonard v. Principi, 17 Vet. App. 447 (2004).  

A decision of the RO becomes final if the appellant does not express disagreement or submit new and material evidence within one year.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a), 3.105(b), 3.156(b), 3.160(d), 20.302 (2015).  Once a decision of the RO becomes final, the decision can be reversed or amended only when evidence establishes clear and unmistakable error (CUE) was made in the adjudication.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015). 

In the present case, the Veteran sought service connection for stress in August 1988.  In an October 1988 rating decision, the RO denied service connection for mental stress.  The Veteran did not appeal that rating decision.

In May 2011, the Veteran sought to reopen her claim.  In a December 2004 rating decision, the RO granted service connection for PTSD with a 70 percent evaluation, effective May 15, 2001, and granted a TDIU.  The TDIU was effective February 14, 2004, based on evidence that the Veteran last worked on February 13, 2004.  The Veteran did not appeal that rating decision.
In a February 2011 statement, the DAV requested that VA take action to consider entitlement to an earlier effective date for the grant of service connection for PTSD.  In a March 2011 statement, the DAV requested that VA take action to consider entitlement to an earlier effective date for the grant of individual unemployability and service connection for PTSD.  In support of her claims for earlier effective dates, the Veteran alleged in March 2011 that VA overlooked evidence in 1989 and that she had been unemployed since 1988.  See March 2011 Report of General Information (VA Form 21-0820); March 2011 Statement in Support of Claim (VA Form 21-4138). 

In a March 2011 rating decision, the RO denied earlier effective dates.  With respect to PTSD, the RO noted that the current effective date of May 15, 2001 was appropriate because

[t]hat is the date your initial claim for service connection for this issue was received and the previous claim for service connection for anxiety denied per VA Rating Decision dated October 11, 1988 was final (i.e. the appellate period to that decision had expired).  Therefore, you were assigned the earliest possible effective date of entitlement for this issue.

Id at 3.  With regard to the TDIU, the RO stated on page 4 as follows:

The effective date of grant for individual unemployability, which was assigned from February 14, 2004, is appropriate since you reported to VA examiner at that time that you last worked on February 13, 2004 (thus, you were assigned an effective date of grant from February 14, 2004 the day after date of your last employment) and you have not submitted any pertinent objective evidence otherwise, which factually showed that you stopped working prior to February 13, 2004.  Therefore, you were assigned the earliest possible effective date of grant for this issue.

In April 2011, the RO again confirmed that no earlier effective dates were warranted.

The Veteran filed Notices of Disagreement in April 2011.  By an August 2011 statement, the DAV submitted "material in support of the pending claim for . . . [e]ntitlement to an earlier effective date for the grant in service connection for an acquired psychiatric condition under [CUE] of the 10/11/1988 rating decision."  The DAV continued that the March 2011 rating decision did not indicate that the October 1988 rating decision was reviewed for CUE.

The RO issued a Statement of the Case (SOC) in March 2012.  The RO determined that no CUE was shown in the October 1988 rating decision or with respect to the effective date of the TDIU.

In March and April 2012, the Veteran filed four Substantive Appeals (VA Form 9s) variously appealing all issues on the March 2012 SOC or alleging CUE in the March 1998 rating decision.

The RO issued a second SOC in April 2014 that did not address the Veteran's CUE theories.

The Board finds that this case must be remanded for the RO to adjudicate the Veteran's CUE claims in the first instance.  A claimant's assertion of a particular CUE theory by the RO constitutes a distinct claim.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 
332-33 (2006).  In the present case, the RO did not issue a separate rating decision as to the Veteran's allegations of CUE.  Moreover, the Board cannot consider a CUE issue alleged in a rating decision in the first instance.  See Jarrell, 20 Vet. App. at 333 (2006).

The Board notes that the Veteran submitted additional evidence and argument pertaining to her CUE claims in her January 2016 Post USCAVC Remand Brief.  The Veteran requested that her case be remanded to the AOJ for review of this additional evidence.   
The Board finds further that the issues of whether the October 1988 and December 2004 rating decisions contained CUE are inextricably intertwined with the earlier effective date issues before the Board, as a favorable disposition in regard to the CUE claims directly impacts whether there remains a case or issue in controversy before the Board.  Thus, this case must be remanded to the RO.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" where the adjudication of one claim could have a significant impact on the adjudication of another).

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate whether CUE was shown in the October 1988 rating decision denying service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and the December 2004 rating decision denying a total disability rating based on individual unemployability due to service-connected disability.  The RO should review and consider the additional evidence and argument pertaining to the CUE claims in the Veteran's January 2016 Post USCAVC Remand Brief.  
	
2.  Thereafter, readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and her attorney should be furnished with a statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




